1    BENJAMIN VAUGHN, DC Bar #999347
     E-mail: Benjamin.vaughn@cfpb.gov
2    Phone: (202) 435-7964
     GABRIEL HOPKINS, NY Bar #5242300
3    Email: Gabriel.hopkins@cfpb.gov
     Phone: (202) 435-7842
4    1700 G Street, NW
     Washington, DC 20552
5    Fax: (202) 435-7722
6    LEANNE E. HARTMANN, CA Bar #264787 - Local Counsel
     E-mail: Leanne.hartmann@cfpb.gov
7    301 Howard St., Suite 1200
     San Francisco, CA 94105
8    Phone: (415) 844-9787
     Fax: (415) 844-9788
9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11
                           UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13
     Bureau of Consumer Financial Protection, )
14                                            ) Case No.: 2:19−cv−07722 ODW (JEMx)
                  Plaintiff,                  )
15                                            ) DISCOVERY MATTER -
            vs.                               ) STIPULATED PROTECTIVE ORDER
16                                            )
     Certified Forensic Loan Auditors, LLC    )
17   (CA); Certified Forensic Loan Auditors, )
     LLC (TX); Andrew Lehman; and Michael )
18   Carrigan,                                )
                                              )
19                Defendants.
20
21
           This matter having come before the Court pursuant Fed. R. Civ. P. 26 and
22
23   Local Rule 7.1, Plaintiff, the Bureau of Consumer Financial Protection (“Bureau”),
24   and Defendants, Certified Forensic Loan Auditors, LLC (CA), Certified Forensic
25
     Loan Auditors, LLC (TX), and Andrew Lehman (collectively with the Bureau,
26
27   “Parties”), having stipulated to the process set forth herein, it is hereby ORDERED:
28
                                   STIPULATED PROTECTIVE ORDER
                                               1
     1. PURPOSES AND LIMITATIONS
1
2        Discovery in this Action may involve production of confidential, proprietary,
3
     or private information requiring special protection from public disclosure and from
4
5    use for any other purpose other than prosecuting this litigation. Accordingly, the

6    Parties hereby stipulate to and petition the Court to enter this Stipulated Protective
7
     Order. The Parties acknowledge that this Order does not confer blanket protections
8
9    on all disclosures or responses to discovery and that the protection it affords from

10   public disclosure and use extends only to the limited information or items that are
11
     entitled to confidential treatment under the applicable legal principles. This Order
12
13   does not automatically authorize the filing under seal of material designated under

14   this Order. Instead, the Parties must comply with Local Rule 79-5 if they seek to file
15
     anything under seal. This Order does not govern the use at trial of material
16
17   designated under this Order.

18   2. GOOD CAUSE STATEMENT
19
              This action is likely to involve the exchange of non-publicly-available
20
21   documents and other information of a sensitive and confidential or proprietary nature

22   that may contain confidential and personally identifiable information1 ("PII"),
23
24   1
       Office of Management and Budget (OMB) Memorandum M-17-12, Preparing for and Responding to a Breach of
     Personally Identifiable Information, January 3, 2017(OMB M-17-12), defines PII as "information that can be used to
25   distinguish or trace an individual's identity, either alone or when combined with other information that is linked or
     linkable to a specific individual. Because there are many different types of information that can be used to distinguish
26   or trace an individual's identity, the term PII is necessarily broad. To determine whether information is PII, the [entity
     or individual] . . . shall perform an assessment of the specific risk that an individual can be identified using the
27   information with other information that is linked or linkable to the individual. In performing this assessment, it is

28
                                                STIPULATED PROTECTIVE ORDER
                                                                  2
     including social security numbers, federal identification numbers, personal telephone
1
2    numbers, personal addresses, personal email addresses, and bank statements. Special
3
     protection from public disclosure is warranted for these documents and other
4
5    information, as it relates to the Disclosure to any 3rd party, however, this PII shall

6    not be unreasonably withheld by the Bureau from Defendants or excluded by
7
     Defendants at trial in this matter.
8
9            Such sensitive and confidential and proprietary documents and other

10   information consist of, among other things, confidential business or financial
11
     information, information otherwise generally unavailable to the public, or
12
13   information that may be privileged or otherwise protected from disclosure under

14   state or federal statutes, court rules, case decisions, or common law. Accordingly, to
15
     expedite the flow of information, facilitate the prompt resolution of disputes over
16
17   confidentiality of discovery materials, protect information the Parties are entitled to

18   keep confidential, ensure that the Parties are permitted reasonable necessary uses of
19
     such material in preparation for and in the conduct of trial, address their handling at
20
21   the end of the litigation, and serve the ends of justice, a protective order for such

22   information is justified in this matter. It is the intent of the Parties that a confidential
23
     designation will not be made for tactical reasons and that nothing will be so
24
25   designated without a good faith belief that it has been maintained in a confidential,

26
27   important to recognize that information that is not PII can become PII whenever additional information becomes
     available - in any medium or from any source - that would make it possible to identify an individual."
28
                                              STIPULATED PROTECTIVE ORDER
                                                              3
     non-public manner, and that there is good cause why it should not be part of the
1
2    public record of this case.
3
     3. DEFINITIONS
4
5       3.1Action: This case, Bureau of Consumer Financial Protection v. CFLA, et al.,

6       Case No. 2:19−cv−07722, pending in the United States District Court for the
7
        Central District of California.
8
9       3.2Challenging Party: a Party or Non-Party that challenges the designation of

10      information or items under this Order.
11
        3.3CONFIDENTIAL Information or Items: information (regardless of how it is
12
13      generated, stored, or maintained) or tangible things that qualify for protection

14      under Federal Rule of Civil Procedure 26(c) and as specified above in the Good
15
        Cause Statement.
16
17      3.4Counsel: Outside Counsel of Record (as well as their support staff).

18      3.5Designating Party: a Party or Non-Party that designates information or items
19
        that it produces in disclosures or in responses to discovery as CONFIDENTIAL.
20
21      3.6Disclosure or Discovery Material: all items or information, regardless of the

22      medium or manner in which it is generated, stored, or maintained (including,
23
        among other things, testimony, transcripts, and tangible things), that are produced
24
25      or generated in disclosures or responses to discovery in this matter.

26      3.7Expert: a person with specialized knowledge or experience in a matter
27
        pertinent to the litigation who has been retained by a Party or its counsel to serve
28
                                    STIPULATED PROTECTIVE ORDER
                                                 4
     as an expert witness or as a consultant in this Action, unless and until such person
1
2    is excluded by order of the Court.
3
     3.8 Final Disposition: the later of (1) dismissal of all claims and defenses in this
4
5    action, with or without prejudice; and (2) final judgment herein after the

6    completion and exhaustion of all appeals, rehearings, remands, trials, or reviews
7
     of this action, including the time limits for filing any motions or applications for
8
9    extension of time pursuant to applicable law.

10   3.10Law Enforcement Personnel: employees of a United States federal or state
11
     entity charged with enforcing criminal or civil laws.
12
13   3.11 Non-Party: any natural person, partnership, corporation, association, or other

14   legal entity not named as a Party to this Action.
15
     3.12 Outside Counsel of Record: attorneys who are not employees of a Party to
16
17   this Action but are retained to represent or advise a Party to this Action and have

18   appeared in this Action on behalf of that Party or are affiliated with a law firm
19
     that has appeared on behalf of that Party, including support staff.
20
21   3.13 Party: any party to this Action, including all of its officers, directors,

22   employees, consultants, contractors, retained experts, and Outside Counsel of
23
     Record.
24
25   3.14 Producing Party: a Party or Non-Party that produces Disclosure or Discovery

26   Material in this Action.
27
     3.15 Professional Vendors: persons or entities that provide litigation-support
28
                                 STIPULATED PROTECTIVE ORDER
                                              5
        services (e.g., photocopying, videotaping, translating, preparing exhibits or
1
2       demonstrations, and organizing, storing, or retrieving data in any form or
3
        medium) and their employees and subcontractors.
4
5       3.16 Protected Material: any Disclosure or Discovery Material that is designated

6       as CONFIDENTIAL.
7
        3.17 Receiving Party: a Party that receives Disclosure or Discovery Material from
8
9       a Producing Party.

10   4. SCOPE
11
        The protections conferred by this Stipulation and Order cover not only Protected
12
13   Material (as defined above), but also (1) any information copied or extracted from

14   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
15
     Material; and (3) any testimony, conversations, or presentations by Parties or their
16
17   Counsel that might reveal Protected Material.

18      Any use of Protected Material at trial shall be governed by the orders of the trial
19
     judge. This Order does not govern the use of Protected Material at trial, except as
20
21   stated explicitly herein.

22   5. DESIGNATING PROTECTED MATERIAL
23
        5.1 Exercise of Restraint and Care in Designating Material for Protection.
24
25         Each Party or Non-Party that designates information or items for protection

26      under this Order must take care to limit any such designation to specific material
27
        that qualifies under the appropriate standards. The Designating Party must
28
                                    STIPULATED PROTECTIVE ORDER
                                                6
     designate for protection only those parts of material, documents, items, or oral or
1
2    written communications that qualify so that other portions of the material,
3
     documents, items, or communications for which protection is not warranted are
4
5    not swept unjustifiably within the ambit of this Order.

6       Mass, indiscriminate, or routinized designations are prohibited. Designations
7
     that are shown to be clearly unjustified or that have been made for an improper
8
9    purpose (e.g., to unnecessarily encumber or retard the case development process

10   or to impose unnecessary expenses and burdens on other parties) may expose the
11
     Designating Party to sanctions.
12
13      If it comes to a Designating Party’s attention that information or items that it

14   designated for protection do not qualify for protection, that Designating Party
15
     must promptly notify all other Parties that it is withdrawing the inapplicable
16
17   designation.

18   5.2Manner and Timing of Designations. Except as otherwise provided in this
19
     Order or as otherwise stipulated or ordered, Disclosure or Discovery Material that
20
21   qualifies for protection under this Order must be clearly so designated before the

22   material is disclosed or produced.
23
        Designation in conformity with this Order requires:
24
25      (a) for information in documentary form (e.g., paper or electronic documents,

26   but excluding transcripts of depositions or other pretrial or trial proceedings), that
27
     the Producing Party affix at a minimum, the legend CONFIDENTIAL, to each
28
                                 STIPULATED PROTECTIVE ORDER
                                              7
     page that contains protected material. If only a portion or portions of the material
1
2    on a page qualify for protection, the Producing Party also must clearly identify
3
     the protected portion(s) (e.g., by making appropriate markings in the margins).
4
5    For information in non-static documentary form (e.g., spreadsheets) for which the

6    application of the legend CONFIDENTIAL is impracticable, a slip or cover sheet
7
     with the legend CONFIDENTIAL shall be provided. If only a portion or portions
8
9    of the material in such a document qualify for protection, the slip or cover sheet

10   shall clearly identify the protected portion(s) (e.g., by specifying the row and
11
     column numbers in a spreadsheet).
12
13      A Party or Non-Party that makes original documents available for inspection

14   need not designate them for protection until after the inspecting Party has
15
     indicated which documents it would like copied and produced. During the
16
17   inspection and before the designation, all of the material made available for

18   inspection shall be deemed CONFIDENTIAL. After the inspecting Party has
19
     identified the documents it wants copied and produced, the Producing Party must
20
21   determine which documents, or portions thereof, qualify for protection under this

22   Order. Then, before producing the specified documents, the Producing Party must
23
     affix the CONFIDENTIAL legend to each page that contains Protected Material.
24
25   If only a portion or portions of the material on a page qualify for protection, the

26   Producing Party also must clearly identify the protected portion(s) (e.g., by
27
     making appropriate markings in the margins).
28
                                 STIPULATED PROTECTIVE ORDER
                                             8
          (b) for testimony given in depositions, that the Designating Party identify the
1
2      protected testimony (i) on the record before the close of the deposition, or (ii) up
3
       to 14 days after receipt of the deposition transcript if on the record during the
4
5      deposition or in writing before the end of the next business day after the

6      deposition, the Designating Party indicates an intent to so identify protected
7
       testimony. Before the expiration of the 14-day period for designation, a transcript
8
9      shall be treated during that period as if it had been designated CONFIDENTIAL

10     unless otherwise agreed.
11
          (c) for information produced in some form other than documentary and for any
12
13     other tangible items, that the Producing Party affix in a prominent place on the

14     exterior of the container or containers in which the information is stored the
15
       CONFIDENTIAL legend. If only a portion or portions of the information
16
17     warrants protection, the Producing Party, to the extent practicable, shall identify

18     the protected portion(s).
19
       5.3Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
20
21     designate qualified information or items does not, standing alone, waive the

22     Designating Party’s right to secure protection under this Order for such material.
23
       Upon timely correction of a designation, the Receiving Party must make
24
25     reasonable efforts to assure that the material is treated in accordance with the

26     provisions of this Order.
27
     6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
28
                                   STIPULATED PROTECTIVE ORDER
                                               9
     6.1 Timing of Challenges. A party objecting to the designation of any document
1
2    or material as CONFIDENTIAL may challenge such designation at any time or
3
     request the party making such designation identify what information it contends is
4
5    CONFIDENTIAL. Unless a prompt challenge to a confidentiality designation is

6    necessary to avoid foreseeable, substantial unfairness, unnecessary economic
7
     burdens or significant disruption or delay of the litigation, a party does not waive
8
9    its right to challenge a confidentiality designation by electing not to mount a

10   challenge promptly after the original designation is disclosed.
11
     6.2 Treatment of Challenged Material. In the event a party challenges any
12
13   designation of information as CONFIDENTIAL, such information shall be

14   deemed confidential under this Order until the challenge is resolved pursuant to
15
     the terms of this Order.
16
17   6.3 Process for Challenge. A party that challenges a CONFIDENTIAL

18   designation must do so in writing to the designating party and must recite that the
19
     challenge to confidentiality is being made in accordance with this specific
20
21   paragraph of the Protective Order. The Challenging Party must identify the

22   challenged material and must give the Designating Party an opportunity to review
23
     the designated material, to reconsider the circumstances, and, if no change in
24
25   designation is offered, to explain the basis for the asserted designation. Following

26   written notice to the Designating Party of a challenge, the parties shall have
27
     fourteen (14) days to meet and confer in an attempt to reach an informal
28
                                STIPULATED PROTECTIVE ORDER
                                            10
     resolution of the dispute. If attempts at an informal resolution prove
1
2    unsuccessful, or the Designating Party refuses to participate in the meet and
3
     confer process, the Challenging Party may notify the Designating Party in writing
4
5    that it is invoking the Court Review stage of the challenge process set forth in

6    paragraph 6.4 of this Protective Order.
7
     6.4 Court Review. After the Challenging Party notifies the Designating Party in
8
9    writing that it is invoking the Court Review stage of the challenge process, the

10   Designating Party if it seeks to maintain the CONFIDENTIAL designation shall,
11
     within 14 days of such notification, file a motion with the Court pursuant to Local
12
13   Rule 37-1. Pursuant to Local Rule 37-1, the Designating Party shall certify to the

14   Court that the parties have made sincere, good faith efforts to resolve the dispute.
15
     Failure by the designating party to file a motion pursuant to Local Rule 37-1
16
17   within 14 days shall automatically waive the confidentiality designation for each

18   challenged designation. The designating party shall have the burden to establish
19
     that the information has been appropriately designated as CONFIDENTIAL
20
21   under the terms of this Order and applicable law. Frivolous challenges and

22   designations, and those made for an improper purpose (e.g., to harass or to
23
     impose unnecessary expenses and burdens on other parties) may expose the
24
25   challenging or designating party to sanctions. Unless the Designating Party has

26   waived the confidentiality designation by failing to file a motion to retain
27
     confidentiality as described above, all parties shall continue to treat the material
28
                                 STIPULATED PROTECTIVE ORDER
                                             11
       in question as Protected Material pursuant to the terms of this Order until the
1
2      court rules on the challenge.
3
     7. ACCESS TO AND USE OF PROTECTED MATERIAL
4
5      7.1 Basic Principles. A Receiving Party may use Protected Material that is

6      disclosed or produced by another Party or by a Non-Party in connection with this
7
       Action only for prosecuting, defending, or attempting to settle this Action unless
8
9      another use is authorized by this Order or permitted by federal statute or

10     regulation applicable to the Bureau. Such Protected Material may be disclosed
11
       only to the categories of persons and under the conditions described in this Order
12
13     and as permitted by federal statute or regulation applicable to the Bureau. When

14     the Action has been terminated, a Receiving Party must comply with the
15
       provisions of section 13 below (FINAL DISPOSITION). Protected Material must
16
17     be stored and maintained by a Receiving Party at a location and in a secure

18     manner that ensures that access is limited to the persons authorized under this
19
       Order.
20
21     7.2 Disclosure of CONFIDENTIAL Information or Items. Unless otherwise

22     ordered by the court or permitted in writing by the Designating Party, a Receiving
23
       Party may disclose any information or item designated CONFIDENTIAL only to:
24
25        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as

26     employees of said Outside Counsel of Record to whom it is reasonably necessary
27
       to disclose the information for this Action;
28
                                  STIPULATED PROTECTIVE ORDER
                                              12
        (b) the officers, directors, employees (including House Counsel) and
1
2    contractors of the Receiving Party;
3
        (c) Experts (as defined in this Order) of the Receiving Party to whom
4
5    disclosure is reasonably necessary for this Action and who have signed the

6    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
7
        (d) the court and its personnel;
8
9       (e) court reporters and their staff;

10      (f) professional jury or trial consultants, mock jurors, and Professional
11
     Vendors to whom disclosure is reasonably necessary for this Action and who
12
13   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

14      (g) the author or recipient of a document containing the information or a
15
     custodian or other person who otherwise possessed or knew the information;
16
17      (h) during their depositions, witnesses, and attorneys for witnesses, in the

18   Action to whom disclosure is reasonably necessary provided: (1) the witness has
19
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and (2)
20
21   they will not be permitted to keep any confidential information unless otherwise

22   agreed by the Designating Party or ordered by the Court. Pages of transcribed
23
     deposition testimony or exhibits to depositions that reveal Protected Material
24
25   must be separately bound by the court reporter and may not be disclosed to

26   anyone except as permitted under this Stipulated Protective Order;
27
        (i) any mediator or settlement officer, and their supporting personnel, mutually
28
                                 STIPULATED PROTECTIVE ORDER
                                               13
       agreed upon by the Parties engaged in settlement discussions and who have
1
2      signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
3
          (j) to a federal or state agency by the Bureau where the disclosure is required
4
5      or permitted by statute or regulation.

6    8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
7
       OTHER LITIGATION
8
9         If a Party is served with a subpoena or a court order or other legal process,

10     including discovery requests, issued in other litigation that compels disclosure of
11
       any information or items designated in this Action, as CONFIDENTIAL that
12
13     Party must:

14        (a) promptly notify in writing the Designating Party. Such notification shall
15
       include a copy of the subpoena or court order or other legal process;
16
17        (b) promptly notify in writing the party who caused the subpoena or order or

18     other legal process to issue in the other litigation, that some or all of the material
19
       covered by the subpoena or order or other legal process is subject to this
20
21     Protective Order. Such notification shall include a copy of this Stipulated

22     Protective Order; and
23
          (c) cooperate with respect to all reasonable procedures sought to be pursued by
24
25     the Designating Party whose Protected Material may be affected.

26        If the Designating Party timely seeks a protective order, the Party served with
27
       the subpoena or court order shall not produce any information designated in this
28
                                   STIPULATED PROTECTIVE ORDER
                                                14
       action as CONFIDENTIAL before a determination by the court from which the
1
2      subpoena or order or other legal process issued, unless the Party has obtained the
3
       Designating Party’s permission. The Designating Party shall bear the burden and
4
5      expense of seeking protection in that court of its confidential material and nothing

6      in these provisions should be construed as authorizing or encouraging a Receiving
7
       Party in this Action to disobey a lawful directive from another court.
8
9    9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED

10     IN THIS LITIGATION
11
          (a) The terms of this Order are applicable to information produced by a Non-
12
13     Party in this action and designated as “CONFIDENTIAL.” Such information

14     produced by Non-Parties in connection with this litigation is protected by the
15
       remedies and relief provided by this Order. Nothing in these provisions should be
16
17     construed as prohibiting a Non-Party from seeking additional protections.

18        (b) In the event that a Party is required, by a valid discovery request, to
19
       produce a Non-Party’s confidential information in its possession, and the Party is
20
21     subject to an agreement with the Non-Party not to produce the Non-Party’s

22     confidential information, then the Party shall:
23
             (1) promptly notify in writing the Requesting Party and the Non-Party that
24
25        some or all of the information requested is subject to a confidentiality

26        agreement with a Non-Party;
27
             (2) promptly provide the Non-Party with a copy of the Stipulated
28
                                  STIPULATED PROTECTIVE ORDER
                                              15
          Protective Order in this litigation, the relevant discovery request(s), and a
1
2         reasonably specific description of the information requested; and
3
             (3) make the information requested available for inspection by the Non-
4
5         Party.

6      (c) If the Non-Party fails to object or seek a protective order from this court
7
       within 14 days of receiving the notice and accompanying information, the
8
9      Receiving Party may produce the Non-Party’s confidential information

10     responsive to the discovery request. If the Non-Party timely seeks a protective
11
       order, the Receiving Party shall not produce any information in its possession or
12
13     control that is subject to the confidentiality agreement with the Non-Party before

14     a determination by the court. Absent a court order to the contrary, the Non-Party
15
       shall bear the burden and expense of seeking protection in this court of its
16
17     Protected Material.

18   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19
          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
20
21     Protected Material to any person or in any circumstance not authorized under this

22     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
23
       writing the Designating Party of the unauthorized disclosures, (b) use its best
24
25     efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the

26     person or persons to whom unauthorized disclosures were made of all the terms
27
       of this Order, and (d) request such person or persons to execute the
28
                                   STIPULATED PROTECTIVE ORDER
                                               16
       “Acknowledgment and Agreement to Be Bound” that is attached hereto as
1
2      Exhibit A.
3
     11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
4
5      PROTECTED MATERIAL

6         When a Producing Party gives notice to Receiving Parties that certain
7
       inadvertently produced material is subject to a claim of privilege or other
8
9      protection, the obligations of the Receiving Parties are those set forth in Federal

10     Rule of Civil Procedure 26(b)(5)(B).
11
          The production of privileged or work product protected documents, whether
12
13     inadvertent or otherwise, is not a waiver of the privilege or protection from

14     discovery in this case or in any other federal or state proceeding. This Order shall
15
       be interpreted to provide the maximum protection allowed by Federal Rule of
16
17     Evidence 502(d).

18        Nothing contained herein is intended to or shall serve to limit a party’s right to
19
       conduct a review of documents (including metadata) for relevance,
20
21     responsiveness and/or segregation of privileged and/or protected information

22     before production.
23
     12. MISCELLANEOUS
24
25     12.1 Right to Further Relief. Nothing in this Order abridges the right of any

26     person to seek its modification by the Court in the future.
27
       12.2 Right to Assert Other Objections. By stipulating to the entry of this
28
                                   STIPULATED PROTECTIVE ORDER
                                               17
       Protective Order, no Party waives any right it otherwise would have to object to
1
2      disclosing or producing any information or item on any ground not addressed in
3
       this Stipulated Protective Order. Similarly, no Party waives any right to object on
4
5      any ground to use in evidence of any of the material covered by this Protective

6      Order.
7
       12.3 Filing Protected Material. Without written permission from the Designating
8
9      Party or a Court order secured after appropriate notice to all interested persons, a

10     Party may not file in the public record in this Action any Protected Material. A
11
       Party that seeks to file under seal any Protected Material must comply with Local
12
13     Rule 79-5. Protected Material may only be filed under seal pursuant to a court

14     order authorizing the sealing of the specific Protected Material at issue. The fact
15
       that a Party or Non-Party has designated a document or other material as
16
17     CONFIDENTIAL under this Order is insufficient to justify filing under seal.

18     Instead, pursuant to Local Rule 79-5, the Party(s) must explain the basis for
19
       confidentiality of each document sought to be filed under seal. If a Party’s
20
21     request to file Protected Material under seal is denied by the court, then the

22     Receiving Party may file the information in the public record unless otherwise
23
       instructed by the court.
24
25   13. FINAL DISPOSITION

26        The confidentiality obligations imposed by this Order shall remain in effect
27
       until a Designating Party agrees otherwise in writing or a court order otherwise
28
                                   STIPULATED PROTECTIVE ORDER
                                               18
     directs.
1
2       After the final disposition of this Action, within 60 days of a written request
3
     by the Designating Party, each Receiving Party must return all Protected Material
4
5    to the Producing Party or destroy such material or retain such material as required

6    by federal recordkeeping requirements in a manner that ensures the
7
     confidentiality of the material. As used in this subdivision, “all Protected
8
9    Material” includes all copies, abstracts, compilations, summaries, and any other

10   format reproducing or capturing any of the Protected Material except as required
11
     to comply with federal recordkeeping requirements. Whether the Protected
12
13   Material is returned, destroyed, or retained pursuant to federal recordkeeping

14   requirements, the Receiving Party must submit a written certification to the
15
     Producing Party (and, if not the same person or entity, to the Designating Party)
16
17   by the 60 day deadline that (1) identifies (by category, where appropriate) all the

18   Protected Material that was returned, destroyed or retained pursuant to federal
19
     recordkeeping requirements and (2) affirms that the Receiving Party has not
20
21   retained any copies, abstracts, compilations, summaries, or any other format

22   reproducing or capturing any of the Protected Material except as required
23
     pursuant to federal recordkeeping requirements. Notwithstanding this provision,
24
25   Counsel are entitled to retain an archival copy of all pleadings, motion papers,

26   trial, deposition, and hearing transcripts, legal memoranda, correspondence,
27
     deposition and trial exhibits, expert reports, attorney work product, and consultant
28
                                 STIPULATED PROTECTIVE ORDER
                                             19
       and expert work product, even if such materials contain Protected Material. Any
1
2      such archival copies that contain or constitute Protected Material remain subject
3
       to this Protective Order.
4
5    14. JURISDICTION

6         The Court shall retain jurisdiction after the resolution of this action to enforce
7
       or modify the terms of this order.
8
9    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

10
11   DATED: March 4, 2020                   /s/ Benjamin Vaughn
                                            Benjamin Vaughn (pro hac vice)
12                                          Gabriel Hopkins (pro hac vice)
                                            Leanne E. Hartmann
13                                          Consumer Financial Protection Bureau
14                                          1700 G Street, NW
                                            Washington, DC 20552
15                                          Attorneys for Plaintiff
16                                          Bureau of Consumer Financial Protection

17
     DATED: March 5, 2020                   /s/  Maryam Atighechi
18                                          Maryam Atighechi, Esq.
19
                                            Attorney for Defendants
20                                          Certified Forensic Loan Auditors, LLC (CA)
21                                          Certified Forensic Loan Auditors, LLC (TX)
                                            Andrew Lehman
22
23
     IT IS SO ORDERED.
24
25          3/18/2020
     DATED:____________                     ________________________

26                                          Honorable John E. McDermott
27                                          United States Magistrate Judge

28
                                   STIPULATED PROTECTIVE ORDER
                                               20
